UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                            ORDER

ALEX MENDOZA-SOLAN,                                          19 Cr. 483 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, presently scheduled

for December 12, 2019, will now take place on December 16, 2019 at 2:00 p.m.

Dated: New York, New York
       December 12, 2019
